Exhibit Case Name: Interstate Bakeries Corporation & AllSubsidiaries Case No:04-45814-jwv-11 Consolidated Monthly Operating Report Summary For The Four Weeks Ended and as ofOctober 18, REVENUE Gross Income $ 215,353,338 Less Cost of Goods Sold 108,211,134 Ingredients, Packaging & Outside Purchasing $ 61,737,458 Direct & Indirect Labor 34,552,692 Overhead & Production Administration 11,920,984 Gross Profit 107,142,204 OPERATING EXPENSES Owner - Draws/Salaries - Selling & Delivery Employee Salaries 48,261,664 Advertising and Marketing 1,979,293 Insurance (Property, Casualty, & Medical) 11,563,494 Payroll Taxes 4,076,015 Lease and Rent 2,965,792 Telephone and Utilities 1,240,884 Corporate Expense (Including Salaries) 6,873,900 Other Expenses 30,201,272 (i) Total Operating Expenses 107,162,314 EBITDA (20,110 ) Restructuring & Reorganization Charges 5,477,307 (ii) Depreciation and Amortization 4,502,783 Abandonment 4,489 Property & Equipment Impairment - Other( Income)/Expense 42,908 Gain/Loss Sale of Prop - Interest Expense 4,910,591 Operating Income (Loss) (14,958,188 ) Income Tax Expense (Benefit) (215,743 ) Net Income (Loss) $ (14,742,445 ) CURRENT ASSETS Accounts Receivable at end of period $ 135,809,761 Increase (Decrease) in Accounts Receivable for period 727,216 Inventory at end of period 63,738,396 Increase (Decrease) in Inventory for period (479,432 ) Cash at end of period 24,098,629 Increase (Decrease) in Cash for period 2,268,782 Restricted Cash 21,103,656 Increase (Decrease) in Restricted Cash for period 13,498 LIABILITIES Increase (Decrease) Liabilities Not Subject to Compromise 16,050,341 Increase (Decrease) LiabilitiesSubject to Compromise (256,197 ) Taxes payable: Federal Payroll Taxes $ 3,910,791 State/Local Payroll Taxes 3,743,422 State Sales Taxes 757,903 Real Estate and Personal Property Taxes 8,050,166 Other (see attached supplemental schedule) 2,575,978 Total Taxes Payable 19,038,260 See attached supplemental schedule for footnoted information. IBC Other Taxes Payable - Supplemental Schedule for period ended October 18, 2008 Description Amount Use Tax $ 537,812 Accr. Franchise Tax 483,760 Other Taxes 1,554,406 Total Other Taxes Payable $ 2,575,978 5th period (i)Other Expenses included the following items: Employee benefit costs 12,551,666 Facility costs (excluding lease expense) 799,816 Distribution/transportation costs 13,235,826 Local promotional costs 1,050,655 Miscellaneous 2,563,309 $ 30,201,272 (ii)Restructuring and reorganization expenses for the period included: Restructuring expenses (Gain)/loss on sale of assets 11,057 Other 189,523 Reorganization expenses Professional fees 5,482,021 Interest expense (13,788 ) Adjustments to lease rejection expense (191,506 ) Other 0 $ 5,477,307 (iii)Restricted cash represents cash held as collateral pursuant to IBC's debtor-in-possession credit facility. Note:Capital expenditures for the period totaled approximately $1.1 million. EXPLANATORY NOTES TO THE INTERSTATE BAKERIES CORPORATION CONSOLIDATED MONTHLY OPERATING REPORT DATED
